Name: Commission Implementing Regulation (EU) NoÃ 1187/2012 of 11Ã December 2012 amending for the 184th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 12.12.2012 EN Official Journal of the European Union L 338/23 COMMISSION IMPLEMENTING REGULATION (EU) No 1187/2012 of 11 December 2012 amending for the 184th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network, (1) and in particular Article 7(1)(a) and 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 5 December 2012 the Sanctions Committee of the United Nations Security Council decided to add one entity to its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) The European Commissions address should be updated. (4) Annexes I and II to Regulation (EC) No 881/2002 should therefore be updated accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 881/2002 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation. (2) Annex II is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX I Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry shall be added under the heading Legal persons, groups and entities: Mouvement pour lUnification et le Jihad en Afrique de lOuest (MUJAO). Address: (a) Mali, (b) Algeria. Date of designation referred to in Article 2a (4) (b): 5.12.2012. ANNEX II Annex II to Regulation (EC) No 881/2002 is amended as follows: The heading European Community and the paragraph under European Community shall be replaced by the following heading and paragraph: Address for notifications to the European Commission: European Commission Service for Foreign Policy Instruments (FPI) Office EEAS 02/309 B-1049 Bruxelles/Brussel (Belgium) E-mail: relex-sanctions@ec.europa.eu